                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                          CIVIL ACTION NO. 5:18-CV-00114-FDW
                                                   )
 CHERYL RAMSEUR JORDAN,                            )
                                                   )
                  Plaintiff,                       )
                                                   )
     v.                                            )          ORDER
                                                   )
 ANDREW SAUL, Commissioner of Social               )
 Security,                                         )
                                                   )
                  Defendant.                       )
                                                   )

          THIS MATTER is before the Court on Plaintiff’s Amended Motion for Attorney Fees

under the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A). (Doc. No. 18). Having reviewed

the motion, and noting Defendant’s consent, the Court hereby GRANTS the motion and

determines that Plaintiff should be awarded an attorney’s fee under the Equal Access to Justice

Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $3,450.

          IT IS ORDERED that the Plaintiff’s Consent Motion for Attorney Fees (Doc. No. 18) is

GRANTED, to the extent that the Court will award attorney’s fees in the amount of $3,450, and

that pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the fee award will first be

subject to offset of any debt Plaintiff may owe to the United States. The Commissioner will

determine whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied first,

and if any funds remain, they will be made payable to Plaintiff and mailed to Plaintiff’s counsel.

If the United States Department of the Treasury reports to the Commissioner that the Plaintiff does

not owe a federal debt, the government will exercise its discretion and honor an assignment of
              EAJA fees, and pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant

              to 28 U.S.C. § 2412(d) shall be filed.

                          IT IS SO ORDERED.

Signed: August 29, 2019
